IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               March 25, 2009
                               No. 07-61020
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

FABIAN DARIO GONZALEZ RONCHAQUIRA; PAOLA ANDREA GALLEGO
SANCHEZ; MANUELA GONZALEZ GALLEGO

                                           Petitioners

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                BIA No. A98 862 363; A98 862 364; A98 962 365


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Fabian Dario Gonzalez Ronchaquira (Gonzalez), his wife, Paola Andrea
Gallego Sanchez, and their daughter, Manuela Gonzalez Gallego, all natives and
citizens of Colombia, applied for asylum and withholding of removal based on
factual allegations asserted by Gonzalez. They have filed a petition for review
of the Board of Immigration Appeals’ (BIA) order dismissing their appeal of the
Immigration Judge’s (IJ) decision denying relief. The petitioners argue that the


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 07-61020

BIA erred in upholding the IJ’s determination that Gonzalez was not credible
and that the evidence failed to demonstrate that Gonzalez suffered past
persecution on account of his political opinion and possessed a well-founded fear
of persecution on account of his political opinion.
       This court reviews the order of the BIA and will consider the underlying
decision of the IJ only if it had some impact upon the BIA’s decision.
Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002). The BIA’s factual
findings are reviewed for substantial evidence. Mwembie v. Gonzales, 443 F.3d
405, 409 (5th Cir. 2006); Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
Under the substantial evidence standard, this court will affirm the BIA’s
decision unless the evidence compels a contrary conclusion. Zhang, 432 F.3d at
344.   “The applicant has the burden of showing that the evidence is so
compelling that no reasonable factfinder could reach a contrary conclusion.”
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
       The record does not compel a conclusion contrary to the determination that
Gonzalez was not credible. Substantial evidence supports the finding that his
testimony and the factual assertions made in his second application for asylum
and withholding of removal are not consistent with the factual assertions made
in his first application for asylum and withholding of removal. Gonzalez did not
provide a reasonable explanation for this inconsistency. The record also does not
compel a conclusion contrary to the BIA’s determination that Gonzalez failed to
demonstrate past persecution or a well-founded fear of persecution in light of his
lack of credibility. The petitioners exhausted their administrative remedies as
to withholding of removal by raising the issue before the BIA, but they cannot
meet the more demanding standard for withholding of removal given that they
cannot satisfy the standard for asylum. See Chen, 470 F.3d at 1138.
       The petition for review is DENIED.




                                        2